Fourth Court of Appeals
                                San Antonio, Texas
                                      February 3, 2020

                                    No. 04-19-00737-CR

                                      Aidan VITELA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5942
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
       Extension of time to file the Clerk’s Record is this date NOTED. Time is extended to
February 28, 2020.


                                                                   PER CURIAM


ATTESTED TO:          __________________________
                      Michael A. Cruz,
                      Clerk of Court